PROMISSORY NOTE

 
                                                                                                          
June 30, 2003
U.S.
$1,000,000.00                                                                            
Carlsbad, California

FOR VALUE RECEIVED, the undersigned nSTOR TECHNOLOGIES, INC., a Delaware
corporation with its principal place of business at 6190 Corte Del Cedro,
Carlsbad, California, 92009 (hereinafter called “Maker”), hereby promises to pay
to the order of Cenvill Recreation, Inc., a Florida corporation, with a business
address at 100 Century Boulevard, West Palm Beach, Florida 33417 (hereinafter
called “Payee”), at the address of Payee’s principal place of business stated
above, or at such other place as the Payee may designate in writing, the sum of
ONE MILLION Dollars (U.S. $1,000,000.00) (the “Principal Amount”), plus interest
on the outstanding balance of the Principal Amount at the rate of eight percent
(8%) per annum, from the date hereof until the date when said sum is paid in
full in accordance with the terms hereof.  The entire Principal Amount plus all
accrued interest thereon shall be due and payable in full on December 31, 2003.

It is expressly agreed that this Promissory Note evidences a ONE MILLION Dollars
(U.S. $1,000,000.00) revolving line of credit.  The Principal Amount which may
be outstanding at any time under such line of credit shall not exceed ONE
MILLION Dollars (U.S. $1,000,000.00).  However, this limitation shall not be
deemed to prohibit Payee from advancing any sum, which may, in Payee’s sole and
exclusive discretion, be necessary or desirable in order to protect and preserve
the effect and enforceability of this Promissory Note.  Within the limits and
subject to the terms and conditions hereof, the Maker may borrow, repay and
re-borrow under the revolving line of credit evidenced by this Promissory Note
and all shall be subject to the terms and conditions of this Promissory Note.

Upon the failure by Maker to pay interest in full on or before the date when due
hereunder, the entire unpaid amount of this Note shall thereupon be immediately
due and payable, and the Payee shall have all rights and remedies provided under
this Note.

Maker shall have the right, in Maker’s discretion at any time, without payment
of premium or penalty, to repay in whole or in part the unpaid balance of this
Note.


This Note shall be governed by and construed under the laws of the State of
Florida.  The exclusive venue for any litigation in connection with or arising
out of this Note shall be Palm Beach County, Florida, and the Maker hereby
consents and submits to the jurisdiction of the state and federal courts sitting
in Palm Beach County, Florida.

MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE.

nSTOR TECHNOLOGIES, INC.

By: /s/ Thomas L. Gruber
Name: Thomas L. Gruber
Title:Acting President, Chief Operating and
             Financial Officer